DETAILED ACTION

This is a Non-Final Rejection in response to the RCE and Claims filed 05/17/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-11, 13-14, and 16-24, are rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513).
	In respect to claims 1 4, 6, 8-9, and 21-24, Cobben et al. disclose a document comprising: a first security feature comprising a perforation pattern which displays a first image information when viewed against a bright background (Abstract); and a second security feature “another image arranged on the document” corresponds with the first security feature (and may optionally coincide) (Col. 3, 18-24).  Cobben et al. disclose that the second security feature may be formed by printing “graphic techniques” or laser engraving (Claim 19), (different methods than perforation of the first image) and thus both security features as obvious above could be applied by these techniques (including one of each).
Cobben et al. do not explicitly disclose a second security feature also provided on the opposite side of the document (both front and back), which is a corresponding mirrored image of the other second security feature, however, providing a second security feature corresponding with the first security feature on the other side is mere duplication and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, providing an additional second security image to the other side of the document would produce expected results, namely, the same exact feature on the other side of the document.  Cobben et al. teach that the second security feature corresponds with the first perforated pattern, thus, correspondence from the other side will naturally result in a mirror image of the other second security feature i.e. the first perforated pattern is mirror inverted if looking from the other side, thus correspondence with the image via a second security feature on each side will result in the two opposite side second security features themselves being mirrored images.     
In respect to claims 7 and 18, Cobben et al. disclose that the second security image may coincide, and thus be the same size, but may also simply “correspond” and not require the same size.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a corresponding image as larger or smaller than the source image, as is well known in the art.  Furthermore, the claims recite that the image is either smaller, larger, or the same, which is effectively all possibilities, which provides no specificity for any size.
In respect to claims 10, 11, and 19, Cobben et al. disclose modulating the perforation pattern with the first image information, including extending the perforation at angles differing from 90 degrees to produce grey-value modulation (Col. 1, 37-46).
In respect to claims 13 and 14, Cobben et al. disclose that the perforations may contain ink which is reactive to UV light (Col. 2, 57-63), of the substrate may be formed of multiple color layers which are visible depending on the depth of the perforation (Col. 3, 3-7).
In respect to claims 16 and 20, Cobben et al. disclose modulating the density of the perforations or diameters (Col. 1, 46-48), and that the perforations may be non-circular (Col. 2, 27-34).
In respect to claim 17, Cobben et al. disclose that a core layer of the document may have a color differing from a plastic laminate (Col. 4, 55-57).

 Claims 1-2, 4, 6-11, 13-14, 16-24, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513) in view of Endres et al. (US 2007/0087173).
Cobben et al. disclose the claimed invention for the reasons stated above, and furthermore render obvious a corresponding second security feature on the opposing side, however, Endres et al. additionally teach providing a second security feature 12 e.g. an engraved portrait (Fig. 1), wherein Endres et al. further teach providing a metal layer 24 on an opposing side of the substrate which is simultaneously etched, creating a mirrored image (0035).  It would have been obvious to provide the corresponding second security feature taught in Cobben et al. with a further security feature on the opposing side, creating a mirrored image of the second security feature during formation in view of Endres et al. to provide an indelible element in perfect register with the front second security feature that hinders tampering (0007).


Response to Arguments

Applicant's arguments filed 05/17/22, in regards to the 35 USC 103 rejection over Cobben have been fully considered but they are not persuasive.  The arguments are substantially similar to those previously made, and have been adequately addressed in both the Final Rejection (02/17/22) and Advisory Action (04/26/22).
Claim 24, as amended, does not differentiate from Cobben (or Cobben in view of Enders).  Cobben discloses a perforated image (a first imaging method) on the first side, and a second image which may be formed by “graphic techniques” or engraving, which are second methods different than the first method.  Providing a similar second image to the back side is obvious as discussed above, and as obvious in light of mere duplication, would be formed as a mirror image with either e.g. engraving different than the first imaging method. 
Claims 22 and 23 have been amended to obviate the previous 35 USC 102 rejection and essentially recite the same subject matter as claim 1, and thus are rejected under Cobben (or Cobben in view of Enders) for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637